UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 29, 2011 SOUTHERN BELLA, INC. (Exact name of registrant as specified in its charter) Delaware 000-54233 20-8602410 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation) Identification No.) 999 18th Street, Suite 3000 Denver, Colorado (Zip Code) (Address of Principal Executive Offices) (303) 952-0455 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry Into A Material Definitive Agreement On June 29, 2011, Southern Bella, Inc. (the “Company,” “our”) entered into a contribution agreement (the “Contribution Agreement”) with Geoff Evett, our sole director, president, and largest shareholder.Pursuant to the Contribution Agreement, Mr. Evett returned 7,566,667 shares of common stock to the Company as a contribution to the Company’s capital.Prior to the execution of the Contribution Agreement, Mr. Evett held 8,166,667 shares of Company’s common stock representing approximately 94.23% of the Company’s issued and outstanding shares.Following the execution of the Contribution Agreement, Mr. Evett holds 600,000 shares of the Company’s common stock representing approximately 54.54% of the Company’sissued and outstanding shares. Item 9.01Item 9.01 Financial Statements And Exhibits (d)Exhibits Exhibit No. Description Contribution Agreement* *Filed herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Southern Bella, Inc. a Delaware Corporation Dated:July 5, 2011 /s/ Geoff Evett Geoff Evett, President 3
